In an action to recover the reasonable value of legal services, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated May 7, 1974, which denied their motion for summary judgment. Order affirmed, with $20 costs and disbursements. We believe there are questions of fact to be decided by the trial court, including whether or not defendant was transacting business in the State of New York so as to make him amenable to “long-arm” jurisdiction (CPLR 302) under the facts and circumstances of this case. Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.